GRACEY, JUDGE:
The claimant was injured in a fall which occurred at a roadside park owned and operated by respondent which is located on Route 55 near Wardensville, Hardy County, West Virginia. The fall occurred on Thursday, October 5, 1978. Claimant stopped at the roadside park in the early afternoon and went down a short flight of wooden stairs to a restroom. When he went down the stairs, he noticed that the handrail was down. As he went back up the stairs, he lost his balance at about the third step and fell backwards, suffering injuries including a fracture of his left wrist. He seeks $100,000.00 in damages.
Waldo Heishman, a truck driver employed by respondent, testified that in 1978 his duties included maintaining the roadside park. He stated that he visited the park on Mondays and Fridays to clean it and to perform any other maintenance that might be required. Mr. Heishman said that the handrails were occasionally knocked down by vandals, but that he would fix the rails when that occurred.
While the Court is sympathetic to the claimant, the law of West Virginia is well settled that the State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). This principle has been extended to pedestrians. The Court has held on several occasions that where a person has travelled across an area and then been injured upon *59returning, failure to exercise reasonable care and to maintain a proper lookout was the proximate cause of the injury. See: Moore v. Dept. of Highways, 14 Ct.Cl. 179 (1982); Hall v. Board of Regents, 12 Ct.Cl. 232 (1978). The Court finds no negligence on the part of respondent and accordingly disallows the claim.
Claim disallowed.